                          Case 2:15-cv-05346-CJC-E Document 496-32 Filed 04/12/21 Page 1 of 2 Page ID
                                                          #:36195



                          1
                                               UNITED STATES DISTRICT COURT FOR THE
                          2                       CENTRAL DISTRICT OF CALIFORNIA
                          3
                               T.P., et al.,                                   )
                          4                                                    )
                          5                     Plaintiffs,                    )         Case No.: 15-cv-5346-CJC-E
                                                                               )
                          6
                                        v.                                     )
                          7                                                    )        Judge: Hon. Cormac J. Carney
                          8    WALT DISNEY PARKS                           AND )        Hearing Date: May 3, 2021
                               RESORTS U.S. INC.,                              )        Time: 1:30 p.m.
                          9                                                    )        Courtroom: 9B
                         10             Defendant.                             )
                                                                             /
                         11
                         12
DOGALI LAW GROUP, P.A.




                         13
                         14
                         15
                         16
                         17
                         18                  EVIDENCE IN SUPPORT OF PLAINTIFFS’ OPPOSITIONS TO
                                               DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT
                         19
                         20
                         21
                         22
                                                                    Exhibit “31”
                         23
                         24
                         25
                         26
                         27
                         28

                                Exhibits in Support of Plaintiffs’ Oppositions to Motions for Summary Judgment
                                T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                        Case No. 15-CV-5346-CJC-E
Case 2:15-cv-05346-CJC-E Document 496-32 Filed 04/12/21 Page 2 of 2 Page ID
                                #:36196




  To:        Armor, Alison[Alison.Armor@disney.com]; Britton, Brian[Brian.Britton@disney.com]
  From:      Wallace, Erin J.
  Sent:      Sun 9/29/2013 2:16:34 PM
  Importance:           Normal
  Subject:   System Controls for DAC

  Meg, George and Michael,

  I do believe that we could say something right now regarding changes to how we are implementing the
  new DAC. Perhaps the wording could be something like "our new Disability Access Card will include a
  registration process and new controls". We will likely need to stay away from words regarding tracking
  from both a legal and quite frankly what our system capabilities will truly be. Before we do that though, I
  want to make sure that we are all on the same page about what we will and will not be able to monitor
  regarding the new DAC process and where we can still be gamed.

  Guests asking for a disability accommodation will be first talked through the new DAC. Their photo will be
  taken and they will be entered into a new database system. They and their parties present with them, will
  be able to gain access to the attraction from which they have established a virtual wait.

  Guests asking for an exception to the DAC, will be given what they need. However, they will be given a
  DAC with their photo and logged into the new database system. If what they need takes the form of re­
  admission fastpasses, those (the number) will be put into The Magic system, which is the current system
  used by guest relations for guest recovery. Some fastpasses (depending upon the park) may exclude
  certain attractions as they do today, but through the itinerary discussion at guest relations, the guest party
  will get what they need. When they go to the attraction that they want to utilize their fastpasses for, the
  cast member will need to see the person with the DAC and then the party can go on the ride. (Note
  Michael, for DLR, this is a change to how we are training today and one I just discussed with Alison and
  Brian. The going-in approach was going to be that the guest asking for an exception would not get a
  DAC, but just the Fastpasses. We are going to modify that now for the guests to get a DAC and have a
  Fastpasses that are designated for use with a DAC).

  Abusers on the onset will likely fall into two categories - 1) Those getting a DAC that do not truly have a
  disability. The registration process will not be able to catch abuse on this category. At least we will
  realize the improvement that the guests in this category will be equalized in their wait time as others.

  The second category would be for someone asking for an exception (more immediate front of the line)
  who should not get one. The Magic system is our only recourse to monitoring this level of abuse. We
  can utilize it to detect someone who comes to the park a lot and gets several fastpasses. We have not
  defined all of our scenarios for how we will further cut down on abuse in this category. This is the slippery
  slope. A future enhancement to The Magic system and the registration process will be to tying the DAC
  and fastpasses to a particular ticket holder.

  Back to the original point however- we are adding a registration process (with photo) and will have new
  controls (for exceptions utilizing a DAC recorded in The Magic System).

  Erin




  Sent from my iPad




                                                 Exhibit 31
                                                                                                        Disney-AL1003581
